The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 13, 2014

                                         No. 04-13-00820-CR

                                Jose Isabel Martinez HERNANDEZ,
                                             Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2012CRU010-D4
                            Honorable Oscar J Hale, Jr., Judge Presiding

                                             O R D E R

Sitting:        Catherine Stone, Chief Justice
                Karen Angelini, Justice
                Luz Elena D. Chapa, Justice

        Appellant’s brief was originally due May 22, 2014; however, the court has granted appellant
extensions of time to file the brief until August 7, 2014. Appellant has filed a motion requesting an
additional thirty days to file the brief.

         We grant the motion. We order appellant’s attorney, Guillermo Lara Jr., to file the
appellant’s brief by September 8, 2014. No further extensions of time will be granted. If the
brief is not filed by the date ordered, the court will abate this appeal and remand it to the trial court
for an abandonment hearing. Counsel may also be ordered to appear before this court to show cause
why he should not be held in contempt for failing to comply with the court’s order.

        We further order the clerk of this court to serve this order on counsel by first class United
States mail and by certified mail, return receipt requested, with delivery restricted to addressee only.


                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 13th day of August, 2014.

                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court